     THE JIMMERSON LAW FIRM, P.C.
1
     JAMES J. JIMMERSON, ESQ.
2    Nevada Bar No. 000264
     ks@jimmersonlawfirm.com
3    JAMES M. JIMMERSON, ESQ
     Nevada Bar No.: 12599
4    jmj@jimmersonlawfirm.com
5    AMANDA J. BROOKHYSER, ESQ
     Nevada Bar No.: 11526
6    ajb@jimmersonlawfirm.com
     415 South 6th Street, Suite 100
7    Las Vegas, Nevada 89101
8    Tel No.: (702) 388-7171
     Fax No.: (702) 380-6406
9    Attorneys for Plaintiff
     FRANCIS G. WATSON
10
                               UNITED STATES DISTRICT COURT
11

12                                    DISTRICT OF NEVADA

13
      FRANCIS G. WATSON, individual,              Case No.: 2:16-cv-00608-RFB-CWH
14

15                       Plaintiff,         STIPULATION AND ORDER TO
      vs.                                   EXTEND TIME TO FILE AND SERVE
16                                          PLAINTIFF’S RESPONSE TO
      RYAN P. MOLCHAN, M.D., an individual; DEFENDANTS DAN L. EISENBERG
17    UNITED STATES OF AMERICA; DAN L. AND SHEPHERD EYE CENTER LTD.’S
18    EISENBERG, M.D., an individual;       MOTION TO DISMISS
      SHEPHERD EYE CENTER, LTD, a
19    Nevada Domestic Professional          (Second Request)
      Corporation;
20                      Defendants.
21

22         COME NOW Plaintiff Francis G. Watson (“Plaintiff”), by and through his counsel
23
     of record, The Jimmerson Law Firm, Defendants Dan L. Eisenberg, M.D. and Shepherd
24
     Eye Center Ltd., by and through their counsel of record, Hall Jaffe & Clayton, and
25

26   Defendant United States of America, and hereby stipulate and agree that the deadline

27

28



                                              1
     for Plaintiff to respond to Defendants Dan L. Eisenberg, M.D. and Shepherd Eye Center
1

2    Ltd.’s Motion to Dismiss should be extended to May 31, 2019.

3
     Dated this 23rd day of May, 2019.              Dated this 23rd day of May, 2019.
4

5
     THE JIMMERSON LAW FIRM, P.C.                   HALL JAFFE & CLAYTON LLP
6
     /s/ James J. Jimmerson, Esq.                   /s/ Michelle Schwarz, Esq.
7    JAMES J. JIMMERSON, ESQ.                       MICHELLE SCHWARZ, ESQ.
     Nevada State Bar No. 000264                    Nevada State Bar No. 005127
8
     JAMES M. JIMMERSON, ESQ.                       7425 Peak Dr.
9    Nevada State Bar No. 12599                     Las Vegas, Nevada 89128
     415 South Sixth Street, Ste. 100               (702) 316-4111
10   Las Vegas, Nevada 89101                        Attorneys for Defendants Dan L.
     (702) 388-7171                                 Eisenberg and Shepherd Eye Center
11   Attorneys for Plaintiffs
12
     Dated this 23rd day of May, 2019.
13
     UNITED STATES ATTORNEY
14

15   /s/ Brian Irvin, Esq.
     BRIAN IRVIN, ESQ.
16   Illinois Bar No. 6306228
     701 Northbridge St., Suite 100
17   Las Vegas, NV 89102
     Attorney for Defendant
18
     United States of America
19
                                            ORDER
20

21          Upon the Stipulation of the parties hereto and good cause appearing therefor:

22          IT IS HEREBY ORDERED that deadline for Plaintiff to respond to Defendants

23   Dan L. Eisenberg, M.D. and Shepherd Eye Center Ltd.’s Motion to Dismiss should be

24   extended to May 31, 2019.

25                     28th day of May, 2018.
            DATED this ____

26                                            ________________________________
                                              RICHARD    F. BOULWARE, II
                                                   ________________________________
27
                                              UNITEDDISTRICT
                                                       STATES COURT
                                                                 DISTRICT   JUDGE
                                                                        JUDGE
28
                                              DATED this


                                                2
